Citation Nr: 1812411	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1969 to March 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a DATE rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in PLACE.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 1, 2011, to July 30, 2015, the Veteran's CAD resulted in a workload greater than 3 METS but not greater than 5 METS resulting in fatigue; however, a diagnosis of congestive heart failure or left ventricle ejection fraction of 30 percent or less has not been shown.

2.  From July 30, 2015, the Veteran's CAD resulted in a workload greater than 5 METS but not greater than 6 METS resulting in dyspnea; however, a diagnosis of congestive heart failure or left ventricle ejection fraction of 50 percent or less has not been shown.


CONCLUSIONS OF LAW

1.  From June 1, 2011, to July 30, 2015, the criteria for a rating of 50 percent, but no higher, for CAD is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).

2.  From July 30, 2015, the criteria for a rating of 30 percent, but no higher, for CAD is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2017.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In August 2011, service connection was granted for CAD and assigned a 100 percent rating effective May 4, 2011, the date his service connection claim was received.  He was assigned a 10 percent rating effective June 1, 2011, which was assigned 90 days after he underwent heart surgery on February 9, 2011  The Veteran has appealed the rating assigned and asserts he is entitled to a higher rating.

The Veteran's CAD is rated under Diagnostic Code 7017.  A 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; that requires continuous medication.  A 30 percent rating is assigned for CAD resulting in workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum rating allowed, is assigned for CAD resulting in chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.

On February 9, 2011, the Veteran underwent heart surgery for his CAD.  He was shown to have a left ventricle ejection fraction of 60 percent.  Afterwards in February 2013, he underwent an exercise treadmill test that showed he had a METs of 5 and the test was discontinued due to fatigue.  In March 2014, he had a left ventricle ejection fraction of 65 percent.

In July 2015, he underwent an exercise test that showed he had a METs of 7 and the test was discontinued due to dyspnea.  In January 2018, he had a left ventricle ejection fraction of 60 to 65 percent.

Thus, from June 1, 2011, to July 30, 2015, the medical record demonstrates that the Veteran's CAD resulted in fatigue with a workload greater than 3 METS but not greater than 5 METS, which is consistent with a 50 percent rating.  However, as the medical record does not show that the Veteran was been diagnosed with congestive heart failure, and both the ejection fraction and the METS are above the cutoff for a higher rating, a rating in excess of 50 percent is not warranted.

Thus, from July 30, 2015, the medical record demonstrates that the Veteran's CAD resulted in dyspnea with a workload greater than 5 METS but not greater than 7 METS, which is consistent with a 30 percent rating.  However, as the medical record does not show that the Veteran has been diagnosed with congestive heart failure, and both the ejection fraction and the METS are above the cutoff for a higher rating, a rating in excess of 30 percent is not warranted.

Accordingly, the schedular criteria for a rating of 30 percent from June 1, 2011, to July 30, 2015, for CAD have been met.  Beginning July 30, 2015, the schedular criteria for a rating of 30 percent for CAD have been met.  As such, the Veteran's claim is granted to that extent.



ORDER

From June 1, 2011, to July 30, 2015, a disability rating of 50 percent for CAD is granted, subject to the laws and regulations governing the award of monetary benefits.

From June July 30, 2015, a disability rating of 30 percent for CAD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In November 2011, the Veteran reported that he was unable to work due to his CAD.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, a remand is warranted in order to adjudicate the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of a TDIU.  

2.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


